NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10102

                Plaintiff-Appellee,             D.C. No. 2:12-cr-00154-JAM

 v.
                                                MEMORANDUM*
YASIR MEHMOOD,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Yasir Mehmood appeals from the district court’s judgment and challenges

his guilty-plea convictions and aggregate 54-month sentence for bank fraud and

aggravated identity theft, in violation of 18 U.S.C. §§ 1344 and 1028A(a)(1),

respectively. Pursuant to Anders v. California, 386 U.S. 738 (1967), Mehmood’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel filed a brief stating that there were no grounds for relief, along with a

motion to withdraw as counsel of record. We previously granted counsel’s motion

to withdraw and granted Mehmood a six-month extension of time to file a pro se

supplemental brief. We deny Mehmood’s motion for an additional six-month

extension to file the pro se supplemental brief. No answering brief was filed.

      Mehmood waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). Contrary to Mehmood’s

contention in the pro se notice of appeal, the district court’s statement at the

conclusion of the sentencing hearing did not vitiate the written appeal waiver

because it was not an unqualified advisement of the right to appeal. See United

States v. Arias-Espinosa, 704 F.3d 616, 618-20 (9th Cir. 2012). We accordingly

dismiss the appeal. See Watson, 582 F.3d at 988.

      Mehmood’s motion for appointment of new counsel is DENIED.

      DISMISSED.




                                           2                                       17-10102